DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-21 are currently pending for examination.

Claim Objections
3.	Claims 3 and 9 are objected to because of the following informalities:  “said marker ejector” and “the market ejector” should be “said first marker ejector” and “the first market ejector”.  Appropriate correction is required.
	Claims 4 and 8 are objected to because of the following informalities: “the market ejector” should be “the first market ejector”.  Appropriate correction is required.
	Claim 11 is objected to because of the following informalities: “which exit portion” should be “wherein exit portion”.  Appropriate correction is required.
	Claim 19 is objected to because of the following informalities: “a market ejector” should be “the market ejector”.  Appropriate correction is required.
	Claim 19 is objected to because of the following informalities: “Selecting a mode” should be “selecting a mode”.  Appropriate correction is required.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “exit portion 112, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first marker ejector configured to– corresponding to element 11 in Fig. 1”, “holder configured to – corresponding to element 4 in Fig. 2”m “second marker ejector is configured to corresponding to element 12 in Fig. 1” “control system for – corresponding to element 5 in Fig. 2” in claims 1-4, 8, 13-15, 18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 3 and 17 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 10 recites the limitation "said ejector tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the claim will be interpreted as if it depend on claim 9.

	Claim 12 recites the limitation "said bent exit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites the limitation "said topspin" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 recites the limitation "the ejector tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the claim will be interpreted as if it depend on claim 9.
Claims 2, 4-9, 11, 14-16 and 21 depend on claim 1 and claims 18-20 depend on claim 17. Claims 2, 4-9, 11, 14-16 and 18-21 are indefinite because they depend on a base claim that is indefinite.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

12.	Claims 1-4, 9, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arnaud (US 2005/0016515) in view of Berg (US 2010/0087110).
	For claim 1, Arnaud discloses a water marker [Fig. 9: paintballs 38 mount on an aquatic vehicle] for marking on a water surface comprising: 
	at least a first marker [Fig. 9: paintball 38] ejector configured to eject marker projectiles towards the water [E.g. 0036: A bracket 40 is coupled to the handlebars 12 by means of the clamp 42 and to the paintball gun 38 by means of the paintball gun clamp 42. The trigger cable 68 is attached on one end to the trigger control 72 mounted to the control area 18 and the opposite end to the paintball trigger connect 70 is attached to the paintball gun. A strap 62 having one end coupled to the hopper 36 and the opposite end thereof mounted to the paintball gun frame 38 and Figs. 9 and 11; also it is clear that the paintball 38 need to be ejected from an ejector in order to reach its target] for creating an instant marking on the water surface upon impact with the water surface [E.g. 0036, Figs. 9 and 11; it is implied that when the paintball hit the surface of the water an instant marking on the surface of the water is created].
	Arnaud fails to expressly disclose water track marker for marking a sports track, such as a water ski track, on a water surface.
	However, as shown by Berg, it was well known in the art of water sports to include a water track marker for marking a sports track, such as a water ski track, on a water surface [E.g. 0020-0022, 0017, Fig. 6].
	It would have been obvious to one of ordinary skill in the art of water sports before the effective filling date of the claimed invention modify Arnaud with the teaching of Berg in order 
	For claim 2, Arnaud in view of Berg discloses wherein said first marker ejector is configured to eject the projectiles variably to a first side and second side of a middle line of the sports track [Arnaud; 0036, Figs, 9 and 11; it is implied that the paintball can be ejected variably of a first side and in a second side of a middle line of the sport course].
	For claim 3, although Arnaud in view of Berg fails to expressly disclose wherein said marker ejector is configured to be arranged on a towing boat, said towing boat being configured to tow a person, such as a water skier for running said sports track, Arnaud teaches said marker ejector is configured to be arranged on a boat [Fig, 9 and 0036], furthermore Berg teaches towing boat being configured to tow a person, such as a water skier for running said sports track [E.g. 0020-0022, 0017, Fig. 6]. However, having said marker ejector configured to be arranged on a towing boat, said towing boat being configured to tow a person, such as a water skier for running said sports track fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnaud in view of Berg to have said marker ejector configured to be arranged on a towing boat, said towing boat being configured to tow a person, such as a water skier for running said sports track in order to satisfy system needs and /or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Arnaud in view of Berg.
	For claim 4, Arnaud discloses a control system [Figs. 9 and 11: control area 18] for controlling ejecting timing, for the marker ejector to eject said marker projectiles [E.g. 0036, Fig. 
	For claim 9, Arnaud discloses wherein said marker ejector comprises an ejector tube through which the marker projectiles is ejected [Figs. 9 and 11; it is implied that paintball 38 is ejected from a tube when triggered], wherein said ejector tube is configured to eject the marker projectile in a path so that the marker projectiles collides with the water surface at a predetermined impact point [E.g. 0036, Fig. 9 and 11; the paintball is ejected from the boat in a path so that it collide in the water at a predetermined impact point].
	For claim 14, Arnaud in view of Berg discloses a holder [Fig. 9: see elements 20 and 42] configured to be detachably arranged on a towing boat [Fig 9 and 0036; also see Berg, 0020-0022].
	For claim 15, although Arnaud in view of Berg fails to expressly disclose a second marker ejector, wherein said first marker ejector is configured to eject marker projectiles towards a first side of a mid-line of the track, and wherein said second marker ejector is configured to eject marker projectiles towards a second side of said mid-line of the track, Arnaud in view of Berg teaches a marker ejector, wherein the first marker ejector is configured to eject marker projectiles towards a first side of a mid-line of a track [see claim 1 analysis]. However, having a second marker ejector configured to eject marker projectiles towards a second side of said mid-line of the track fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnaud in view of Berg to have a second marker ejector configured to eject marker projectiles towards a second side of said mid-line of the track in order to satisfy system needs and /or environment requirement which require using such multiple marker ejector, also because such 
	For claim 21, although Arnaud in view of Berg fails to expressly disclose a towing boat comprising a water track marker according to claim 1, Arnaud teaches water marker arranged on a boat [Fig, 9 and 0036], furthermore Berg teaches towing boat being configured to tow a person, such as a water skier for running said sports track [E.g. 0020-0022, 0017, Fig. 6]. However, having a towing boat comprising a water track marker according to claim 1 fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnaud in view of Berg to have a towing boat comprising a water track marker according to claim 1 in order to satisfy system needs and /or environment requirement which require using a towing boat, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Arnaud in view of Berg.

13.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arnaud in view of Berg and further in view of Skilling (US 2009/0199834).
	For claim 5, Arnaud in view of Berg fails to expressly disclose wherein said control system comprises a speed sensor, and said control system is adapted to controlling the ejection of said marker projectiles based on a detected speed.
	However, as shown by Skilling, it was well known in the art of sports to include a control system that comprises a speed sensor, and said control system is adapted to controlling the ejection of a marker projectiles based on a detected speed [E.g. 0090, 0096, 0114, 0142-0144].

	For claim 6, Skilling further teaches wherein the control system is configured to only eject marker projectiles in a predetermined speed range [E.g. 0142-0144].

14.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arnaud in view of Berg and further in view of Otto (US Pat. No. 5,265,583)
	For claim 10, Arnaud in view of Berg fails to expressly disclose wherein said ejector tube is configured to eject the projectile with a top spin.
	However, as shown by Otto, it was well known in the art of projectiles to include a an ejector tube that is configured to eject a projectile with a top spin (E.g. Abstract, Col 3, line 56 – Col 4, line 20, Col 6, lines 56-65).
	It would have been obvious to one of ordinary skill in the art of water sports before the effective filling date of the claimed invention modify Arnaud in view of Berg with the teaching of Otto in order to increase the velocity and trajectory accuracy of the projectile and thereby improve the overall system.
	For claim 11, Otto further teaches wherein said ejector tube has an exit portion, which exit portion is bent upwards in order to obtain a predetermined ejector angle (E.g. Col 8, lines 41-43, claim 2, Figs. 1-3).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Arnaud in view of Berg further in view of Skilling and further in view of Official Notice.
	For claim 13, Arnaud in view of Berg and Skilling fails to expressly disclose wherein the ejector tube comprises a cover movable between a closed position in which the cover prevents a projectile to exit by mistake, and an open position in which exit of a projectile is allowed.
	However, examiner takes official notice that having the ejector tube comprises a cover movable between a closed position in which the cover prevents a projectile to exit by mistake, and an open position in which exit of a projectile is allowed is well-known in the art of projectiles and would have been obvious to one of ordinary skill in the art in order to increase the overall safety of the system by preventing the projectile from exiting the tube unintentionally.

16.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Arnaud in view of Berg and further in view of Pawloski (US 2009/0255434).
	For claim 16, Arnaud in view of Berg fails to expressly disclose wherein the marker projectiles comprises an outer shield which is water soluble, an inner filling which is fluid, and wherein said marker projectile is arranged to break upon impact with the water surface and cause a splash marking.
	However, as shown by Pawloski, it was well known in the art of projectiles to include a marker projectiles that comprises an outer shield which is water soluble, an inner filling which is fluid, and wherein said marker projectile is arranged to break upon impact with a surface and cause a splash marking [E.g. 0010 and 0012].
	It would have been obvious to one of ordinary skill in the art of water sports before the effective filling date of the claimed invention modify Arnaud in view of Berg with the teaching .

Allowable Subject Matter
17.	Claims 7-8, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
	Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The claims are allowed because the cited prior art does not teach or suggest, either alone or in combination: “that the first and second marker projectiles marks a temporary sports track.” In combination with the remaining of the claimed invention.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Mandrik (US 2011/0136399)
	Clark (US 2005/0199640)
	Mercer (US Pat. No. 6,123,593)

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689